Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 2002, which ruled that claimant was disqualified from receiving unemployment insurance *598benefits because he voluntarily left his employment without good cause.
Claimant, a greeter for a drug store, challenges a decision of the Unemployment Insurance Appeal Board finding that he voluntarily left his employment without good cause. The record establishes that claimant called in sick for work and was told that, in accordance with company policy, he would have to produce a doctor’s note. When claimant informed the manager that he had no insurance to go to the doctor and, in any event, his doctor did not have scheduled hours on the day in question, the manager placed claimant on probation for a month. According to the manager, claimant was still expected to work despite the fact that he was on probation. Claimant, however, considered probation to mean that he would not be placed on the schedule. Claimant thereafter failed to report to work or respond to the manager’s calls. Substantial evidence supports the Board’s decision that claimant abandoned his job by failing to contact the employer or take reasonable steps to protect his employment (see Matter of Santiago [Commissioner of Labor], 285 AD2d 780 [2001]), particularly given the fact that the record establishes that continuing work was available.
Spain, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.